Citation Nr: 1230243	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  10-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected erectile dysfunction.


ATTORNEY FOR THE BOARD

A. R. Marra, Law Clerk











INTRODUCTION

The Veteran served on active duty from April 1966 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision in which the Department of Veterans Affairs (VA) regional office (RO) in Pittsburgh, Pennsylvania, in pertinent part, granted service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus type II (0% effective from October 14, 2008).  

After issuance of the statement of the case (SOC) in March 2010, but before the appeal was certified to the Board in July 2012, the Veteran submitted additional medical evidence in support of his claim.  Generally, when the agency of original jurisdiction (AOJ) receives additional evidence after issuance of the SOC but before the appeal is certified to the Board, the AOJ is required to furnish the Veteran and his representative a supplemental statement of the case (SSOC), unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. §§ 19.31, 19.37(a) (2011).  The evidence submitted by the Veteran consists of medical records from the Navy Hospital in Okinawa, Japan and the 18th Medical Group at the Kadena Air Base in Okinawa, Japan.  A review of this evidence reveals that it is duplicative of medical evidence previously considered.  It essentially consists of physicians' diagnoses of the Veteran's male erectile disorder along with a description of the medications that he is taking as a result of his erectile disorder, evidence of which was of record at the time the RO issued the March 2010 SOC.  Additionally, the Veteran has provided evidence from the Navy Hospital in Okinawa which is not relevant to his claim, as it pertains mostly to his Veteran's thyroid condition.  Accordingly, the Board finds that a remand for the AOJ to consider this evidence in the first instance is not required.  Id.


FINDING OF FACT

The Veteran's service-connected erectile dysfunction is not manifested by penile deformity.
CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b; Diagnostic Code 7522 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will notify a claimant of, and assist him/her in obtaining, evidence necessary to substantiate a claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's service-connected erectile dysfunction, the claim for a higher disability rating is a "downstream" issue in that it arose from an initial grant of service connection.  Here, in the April 2009 rating decision, the RO granted service connection for erectile dysfunction and assigned a noncompensable rating, effective from October 14, 2008.  Where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).

Also, VA has complied with its duty to assist the Veteran.  His service treatment records (STRs) and post-service medical records have been obtained and associated with his claims folder.  He has not identified any additional pertinent medical records which have not been obtained and associated with his claims file, and the Board is aware of none.

The Board acknowledges that the Veteran was not afforded a VA examination to specifically assess the severity of his erectile dysfunction.  In this case, however, the Board finds that a VA examination is not necessary.  This is because, as will be discussed below, there is competent medical evidence of record sufficient to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (providing that medical examination is necessary to make a decision on the claim where there is, among other things, insufficient medical evidence for the Secretary to make a decision on the claim); 38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran has not alleged that his symptoms have worsened since the RO assigned a noncompensable rating, further indicating that the evidence of record is sufficient to decide his claim.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect"); Francisco v. Brown, 7 Vet. App. 55, 58 (for increased rating claims, the present level of disability is of primary concern); Caffrey v. Brown, 6 Vet. App. 377 (1994).

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2011).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In the April 2009 RO decision, service connection was granted for the Veteran's erectile dysfunction as secondary to (i.e., as a complication of) his service-connected diabetes mellitus, type II.  A noncompensable rating was assigned to the Veteran's erectile dysfunction pursuant to 38 C.F.R. § 4.155b, DC 7522, effective from October 14, 2008.

Erectile dysfunction is not explicitly listed in the rating schedule.  The most closely aligned criteria for the disability is found in DC 7522, which denotes that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  See 38 C.F.R. § 4.115b, DC 7522.  In every instance where the schedule does not provide a zero percent rating for a DC, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31. In this case, this means that, for a compensable rating to be assigned, the medical evidence must confirm deformity of the penis. 

Here, the Veteran essentially contends that his erectile dysfunction and the resulting sexual difficulties warrant a compensable rating.  Initially, and in this regard, the Board notes that the Veteran is currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) due to loss of use of a creative organ specifically to compensate him for his erectile dysfunction.  See the April 2009 rating decision.

As noted above, to obtain a compensable rating under DC 7522, deformity of the penis with loss of erectile power must be demonstrated.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that that all of the conditions listed in the provision must be met.)  In his March 2011 VA form 9, the Veteran stated that he wished to be compensated for his erectile dysfunction and indicated that his medication revived feelings he believed were "gone" and noted that Viagra and Levitra "worked" for him.  The Board is not disputing that the Veteran has some loss of erectile power, as indeed, he is already receiving SMC for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  However, the key factor in establishing entitlement to a compensable evaluation, is to show a penile deformity in addition to loss of erectile power.  Here, the medical evidence in the file simply does not indicate any deformity so as to entitle the Veteran to a compensable rating for his service-connected erectile dysfunction.

An April 2009 examination report from the United States Air Force stated that the Veteran took Levitra for erectile dysfunction but was silent as to any penile deformity.  Also, an October 2007 treatment record from the urology clinic at the Naval Hospital in Okinawa denoted that the Veteran had "male erectile disorder" and that his "Levitra [was] still working well."  It did not denote any signs of penile deformity.  During that same appointment, the Veteran was given a genitalia exam in which the physician noted that the Veteran's penis showed no lesions and that his "urinary meatus showed no abnormalities."  Further, the physician noted that, other than having "small, soft testes," the Veteran had an "otherwise normal" genitourinary examination, thus further indicating that the Veteran did not have a penile deformity.  This conclusion is not contradicted by statements from the Veteran, as he has indicated only loss of erectile power and not deformity.  

Thus, the preponderance of the evidence is against the Veteran's claim for a higher (compensable) initial rating for his erectile dysfunction.  As such, the "benefit-of-the-doubt" rule is inapplicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out, however, that there is no suggestion the Veteran's erectile dysfunction is so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The symptoms of this disability are contemplated by the schedular criteria.  Without sufficient evidence reflecting that his disability picture is not contemplated by the Rating Schedule, referral for a determination of whether his disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The Veteran has not claimed to be unemployable as a result of his service-connected erectile dysfunction-nor does the other evidence of record show.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) & Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

The claim for an initial compensable rating for service-connected erectile dysfunction is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


